Title: To John Adams from Cotton Tufts, 20 April 1803
From: Tufts, Cotton
To: Adams, John



Hingham April 20th. 1803

Receieved by Cotton Tufts of the Honble John Adams Esq. Sixty Seven Dollars and Fifty Three Cents in full for one years Interest on his Note of hand given to me April 1802—Quincy Thaxter and endorsed by him to us Said Note bearing Date March 29. 1802Elizabeth ThaxterHannah ThaxterCelia Thaxter
Hingham April 20th. 1803
Received by Cotton Tufts of the Honbl. John Adams Esq. Sixty Seven Dollars and Fifty Three Cents being in full for one years Interest on said Adams’s Note given to me April March 29th 1802—
Celia ThaxterHingham April 20th. 1803
Received by Cotton Tufts of Honble John Adams, Esq. Sixty Seven Dollars and Fifty Three Cents being in full for one years Interest on his Note of hand given to me April March 29th 1802—
Elizabeth ThaxterHingham April 20 1803
Received by Cotton Turts of the Honble. John Adams Esq. Sixty Seven Dollars and Fifty Three Cents being in full for one Years Interest on his Note given to me April March 29th 1802—tab 
Hannah Thaxter